Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In pg. 7 of the specification, the depth of a dent is taught to be approximately 0.9 μm but does not provide support for 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP 2003318395 A – see translation mailed 04/28/2021) in view of Fukuda (JP H1041388 A).
Claim 1:
Fujii teaches forming an aluminum film on a substrate, where the film is made of aluminum or an aluminum compound (para 0002). Fujii also teaches sputtering material onto the substrate to form the first film (para 0019 pg. 36; Fig. 10 – 16a), reflowing the first film by annealing it (para 0019 pg. 37; Fig. 11 – 16a), forming a second film by sputtering onto the first film that has been reflowed and fluidizing and flowing (reflowing) the second film by heating (para 0019 pg. 38; Fig. 12 – 16b), forming a third film by sputtering onto the reflowed second film (para 0019 pg. 39; Fig. 13 – 16c), and reflowing the third film by heating (para 0019 pg. 39-40; Fig. 13 – 16c). Though the second and third reflow processes are each performed in a single heat sputtering step in Fujii paragraph 0019, Fujii teaches two alternative methods of reflowing “after” after deposition with a reasonable expectation of success.
Fujii also teaches the first film having a thickness equal to or greater than 0.1 microns and less than 1 micron by specifying that the thickness of layer 16a can be 400 nm, or 0.4 microns (para 0019 pg. 37).
Fujii teaches that a depression (dent) remains on the top surface after the first two reflow steps (para 0019 pg. 38-39; Fig. 11, 12) but fails to explicitly teach that the resulting depth of a dent in an upper surface of the aluminum film is less than 1 micron. However, Fukuda (JP H1041388 A) teaches a dent remaining on the surface after embedding a connection hole with reflowed aluminum (para 0028, 0044-0045; Fig. 8f). Similarly, Fujii also teaches embedding grooves (connection hole) with the aluminum conductor film (para 0019 pg. 41). Furthermore, Fukuda teaches the depth of the dent is 10% or less of the wiring layer thickness (para 0046, 0069; Fig. 9), when the thickness of the upper wiring layer is greater than the depth of the connection hole. Because Fukuda teaches that such aluminum reflow methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to reflow the third aluminum layer of Fujii such that a dent is formed in the top surface with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than 
Alternatively, Fujii teaches that a depression (dent) remains on the top surface after the first two reflow steps (para 0019 pg. 38-39; Fig. 11, 12) but fails to explicitly teach a resulting depth of a dent in an upper surface. However, because the third reflow step follows the same process as the first and second reflow steps, a depression (dent) would inherently remain on the top surface after the third reflow step. Fujii fails to explicitly teach that the resulting depth of the dent in the upper surface is less than 1 micron. However, Fukuda teaches the desire to flatten the surface of the wiring layer after embedding (para 0047), or, in other words, reducing the size of the dent remaining in the surface of the wiring layer (para 0044). Furthermore, Fukuda teaches that the dent depth is affected by the thickness of the wiring layer (para 0046). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to minimize the depth of the dent in the top surface of the aluminum layer by routine optimization of the thickness of the third aluminum layer, which may result in a dent depth of less than 1 micron. See MPEP 2144.05(II).

	
Claim 2-4:
Claim 2 further limits claim 1 by specifying that the aluminum layer has a thickness greater than or equal to 3 microns. Fujii teaches this claim limitation by stating that the thickness of the third 
Claim 3 further limits claim 1 by specifying that the substrate comprises a pattern provided with asperities on a side where the material undergoes sputtering. Fujii teaches this limitation through grooves 11 and 13 (Fig. 5) in the substrate.
Claim 4 further limits claim 2 by specifying that the substrate comprises a pattern provided with asperities on a side where the material undergoes sputtering. Fujii teaches this limitation through grooves 11 and 13 (Fig. 5).

Response to Arguments
Applicant’s arguments, see pg. 3, filed 04/09/2021, with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fukuda (JP H1041388 A). Fujii shows depressions (dents) after the formation of the first two aluminum layers but does not explicitly teach the presence or absence of a dent in the upper surface of the third aluminum layer. However, because Fujii, as applied to claim 1, teaches all three reflow steps are performed after deposition, the third reflow step would necessarily result in a dent/depression of some size due to the reflowed aluminum attempting to fill in the grooves and thus resulting in the surface directly above the grooves sinking to some extent. Nonetheless, Fujii still does not teach the depth of the dent in the upper surface of the film. However, Fukuda explicitly teaches the formation of a dent in the top of an aluminum wiring layer as well as reducing the size of the dent to a depth of less than 10% of the wiring layer thickness by adjusting the thickness of the wiring layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794